
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 88
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2008
			Mr. Cornyn (for himself
			 and Mr. Bunning) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Food and Drug Administration’s (FDA) new policy restricting women’s access to
		  medications containing estriol does not serve the public
		  interest.
	
	
		Whereas menopause is often a challenging transition for
			 millions of women that requires specialized medications and medical
			 treatments;
		Whereas physicians prescribe a variety of pharmaceutical
			 treatment options to treat women experiencing the symptoms of menopause;
		Whereas individual women respond differently to different
			 treatment options;
		Whereas women’s physicians determine on a case-by-case
			 basis which treatment option is optimal for each woman;
		Whereas many physicians prescribe compounded estrogen and
			 other bioidentical hormone treatments for patients for a variety of
			 reasons;
		Whereas many physicians prescribe compounded estrogen
			 treatments that contain estriol to treat menopausal and perimenopausal
			 women;
		Whereas estriol is one of three estrogens produced by the
			 human body;
		Whereas estriol has been prescribed and used for decades
			 in the United States;
		Whereas Congress has long recognized active pharmaceutical
			 ingredients meeting standards set by the United States Pharmacopeia as
			 permissible options for physician prescribing and pharmacy compounding;
		Whereas the Food and Drug Administration (FDA) has
			 announced that it will no longer permit compounding pharmacists to prepare
			 medications containing estriol pursuant to a doctor’s prescription;
		Whereas insurers are now denying women reimbursement for
			 compounded medications containing estriol as a result of the FDA’s
			 announcement; and
		Whereas the FDA has acknowledged that it is unaware of any
			 adverse events associated with use of compounded medications containing
			 estriol: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)physicians are in the best position to
			 determine which medications are most appropriate for their patients;
			(2)the Food and Drug Administration (FDA)
			 should respect the physician-patient relationship; and
			(3)the FDA should
			 reverse its policy that aims to eliminate patients’ access to compounded
			 medications containing estriol that their physicians prescribe for them, unless
			 the FDA holds a public comment period on the issue and can document evidence of
			 adverse events and other safety issues to justify such policy.
			
